Citation Nr: 1750643	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-09 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral knee disabilities. 


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel







INTRODUCTION

The Veteran served honorably in the United States Army from October 1964 to October 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the above mentioned claim.  

In April 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for further development.  In September 2016, the Board remanded this matter again after finding VA failed to substantially comply with its prior remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (conferring upon an appellant the right to substantial compliance with the Board's order)).  More specifically, the medical opinion obtained after the remand did not address whether any knee disabilities pre-existed service and were aggravated during service.  Unfortunately, another remand is necessary before the Board can adjudicate this matter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

In September 2016, the Board directed the AOJ to obtain another medical opinion and to readjudicate this matter after it did so.  While the first step was properly followed as the requested opinion was obtained in October 2016, the AOJ did not readjudicate the matter and issue the necessary supplemental statement of the case.  Therefore, VA failed to substantially comply with the September 2016 remand directives.  Stegall, 11 Vet. App. at 271.



Accordingly, the case is REMANDED for the following action:

Readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for a response.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




